To the Hon. the Judges of the Supreme Court of the Territory of Michigan now in session

The undersigned Richard Smith and John A. Rucker of the County of Wayne and Territory of Michigan and Citizens of the Township of Monguagon, do testify *538and say and make complaint that one Thomas Lewis of said Monguagon is is using and occuping the offices of Town Clerk, Assessor of Taxes, Director of the Poor and Inspector of Schools of the said Township of Monguagon in said County of Wayne, yet the Undersigned are informed and verily believe, that the said Thomas Lewis is not a Citizen of the United States but on the Contrary is an alien born, not naturalized and therefore pray a writ of Quo Warranto may issue to him to shew cause if any he has why and by what right he exercises his power in the said several offices in said Township of Monguagon & further saith not
Territory Michigan 1 Wayne County J
Richd Smyth
John A. Rucker
Detroit May 7th 1830
Sworn to before me in due form
J McDonell
J. Peace
To William A Fletcher Esqr Aty. General of the Territory Michigan—
Be pleased to take notice of the within Complaint and oblige the people—
Richd Smyth
John A. Rucker